Case 19-50107   Doc 6   Filed 01/30/19   Entered 01/30/19 10:21:37   Page 1 of 15




    19-50107
Case 19-50107   Doc 6   Filed 01/30/19   Entered 01/30/19 10:21:37   Page 2 of 15
Case 19-50107   Doc 6   Filed 01/30/19   Entered 01/30/19 10:21:37   Page 3 of 15
Case 19-50107   Doc 6   Filed 01/30/19   Entered 01/30/19 10:21:37   Page 4 of 15
Case 19-50107   Doc 6   Filed 01/30/19   Entered 01/30/19 10:21:37   Page 5 of 15
Case 19-50107   Doc 6   Filed 01/30/19   Entered 01/30/19 10:21:37   Page 6 of 15
Case 19-50107   Doc 6   Filed 01/30/19   Entered 01/30/19 10:21:37   Page 7 of 15
Case 19-50107   Doc 6   Filed 01/30/19   Entered 01/30/19 10:21:37   Page 8 of 15
Case 19-50107   Doc 6   Filed 01/30/19   Entered 01/30/19 10:21:37   Page 9 of 15




     19-50107
Case 19-50107   Doc 6   Filed 01/30/19   Entered 01/30/19 10:21:37   Page 10 of 15
Case 19-50107   Doc 6   Filed 01/30/19   Entered 01/30/19 10:21:37   Page 11 of 15



                                                                     19-50107
Case 19-50107   Doc 6   Filed 01/30/19   Entered 01/30/19 10:21:37   Page 12 of 15
Case 19-50107   Doc 6   Filed 01/30/19   Entered 01/30/19 10:21:37   Page 13 of 15




                                                                     19-50107
Case 19-50107   Doc 6   Filed 01/30/19   Entered 01/30/19 10:21:37   Page 14 of 15
Case 19-50107   Doc 6   Filed 01/30/19   Entered 01/30/19 10:21:37   Page 15 of 15
